UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2010 Commission file number 1-8491 HECLA MINING COMPANY (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 77-0664171 (I.R.S. Employer Identification No.) 6500 Mineral Drive, Suite 200 Coeur d'Alene, Idaho (Address of principal executive offices) 83815-9408 (Zip Code) 208-769-4100 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yesx No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large Accelerated Filer xAccelerated Filero Non-Accelerated FileroSmall reporting companyo (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yeso Nox 1 Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class Common stock, par value $0.25 per share Shares Outstanding October 25, 2010 2 Hecla Mining Company and Subsidiaries Form 10-Q For the Quarter Ended September 30, 2010 I N D E X* Page PART I - Financial Information Item 1 – Condensed Consolidated Financial Statements (Unaudited) Condensed Consolidated Balance Sheets - September 30, 2010 and December 31, 2009 4 Condensed Consolidated Statements of Operations and Comprehensive Income- Three Months Ended and Nine Months Ended – September 30, 2010 and 2009 5 Condensed Consolidated Statements of Cash Flows - Nine Months Ended September 30, 2010 and 2009 6 Notes to Condensed Consolidated Financial Statements 7 Item 2.Management's Discussion and Analysis of Financial Condition and Results of Operations 24 Item 3.Quantitative and Qualitative Disclosures About Market Risk 39 Item 4.Controls and Procedures 41 PART II – Other Information Item 1 - Legal Proceedings 42 Item 1A - Risk Factors 42 Item 6 - Exhibits 42 Signatures 43 Exhibits 44 *Items 2, 3, 4 and 5 of Part II are omitted as they are not applicable. 3 Item 1. Financial Statements Part I - Financial Information Hecla Mining Company and Subsidiaries Condensed Consolidated Balance Sheets (Unaudited) (In thousands, except shares and per share data) September 30, December 31, ASSETS Current assets: Cash and cash equivalents $ $ Investments Accounts receivable: Trade Other, net Inventories: Concentrates, doré, and stockpiled ore Materials and supplies Current deferred income taxes Other current assets Total current assets Non-current investments Non-current restricted cash and investments Properties, plants, equipment and mineral interests, net Non-current deferred income taxes Other non-current assets and deferred charges Total assets $ $ LIABILITIES Current liabilities: Accounts payable and accrued liabilities $ $ Accrued payroll and related benefits Accrued taxes Current portion of capital leases Current portion of accrued reclamation and closure costs Derivative contract liabilities (Note 11) Total current liabilities Capital leases Accrued reclamation and closure costs Other noncurrent liabilities Total liabilities Commitments and contingencies (Notes 2, 4 and 9) SHAREHOLDERS’ EQUITY Preferred stock, 5,000,000 shares authorized: Series B preferred stock, $0.25 par value, 157,816 shares issued and outstanding, liquidation preference 2010 — $7,891 and 2009 — $8,581 39 39 Mandatory convertible preferred stock, $0.25 par value, 2,012,500 shares issued and outstanding, liquidation preference 2010 — $201,250 and 2009 — $217,600 Common stock, $0.25 par value, authorized 2010 – 500,000,000 shares and 2009 – 400,000,000 shares; issued and outstanding 2010 — 256,118,144 shares and 2009 — 238,415,742 shares Capital surplus Accumulated deficit (252,432 ) (300,915 ) Accumulated other comprehensive loss (14,749 ) (14,183 ) Treasury stock, at cost; 2010 – 335,957 and 2009 – 81,375 shares (2,051 ) (640 ) Total shareholders’ equity Total liabilities and shareholders’ equity $ $ The accompanying notes are an integral part of the interim consolidated financial statements. 4 Part I - Financial Information (Continued) Hecla Mining Company and Subsidiaries Condensed Consolidated Statements of Operations and Comprehensive Income(Unaudited) (Dollars and shares in thousands, except for per-share amounts) Three Months Ended Nine Months Ended September 30, September 30, September 30, September 30, Sales of products $ Cost of sales and other direct production costs Depreciation, depletion and amortization Total cost of sales Gross profit Other operating expenses: General and administrative Exploration Other operating expense Gain on sale of properties, plants, equipment, and mineral interests (6 ) ) Termination of employee benefit plan ) Provision for closed operations and environmental matters Total other operating expenses Income from operations Other income (expense): Loss on derivative contracts (Note 11) ) ) Gain on sale of investments Loss on impairment of investments ) ) Interest and other income 70 26 Debt-related fees 14 ) Interest expense, net of amount capitalized ) Total other income (expense) Income before income taxes Income tax provision ) Net income Preferred stock dividends ) Income applicable to common shareholders $ Comprehensive income: Net income $ Reclassification of loss on sale or impairment of marketable securities included in net income Change in derivative contract Unrealized holding gains (losses) on investments ) Comprehensive income $ Basic income per common share after preferred dividends $ Diluted income per common share after preferred dividends $ Weighted average number of common shares outstanding - basic Weighted average number of common shares outstanding - diluted The accompanying notes are an integral part of the interim consolidated financial statements. 5 Part I - Financial Information (Continued) Hecla Mining Company and Subsidiaries Condensed Consolidated Statements of Cash Flows (Unaudited) (In thousands) Nine Months Ended September 30, September 30, Operating activities: Net income $ $ Non-cash elements included in net income: Depreciation, depletion and amortization Gain on sale of investments ) Loss on impairment of investments Gain on disposition of properties, plants and equipment ) Provision for reclamation and closure costs Stock compensation Preferred shares issued for debt-related expenses Deferred income taxes Amortization of loan origination fees Gain on termination of employee benefit plan ) Loss on derivative contract Other non-cash charges, net Change in assets and liabilities: Accounts receivable ) ) Inventories Other current and non-current assets ) Accounts payable and accrued liabilities ) Accrued payroll and related benefits ) Accrued taxes Accrued reclamation and closure costs and other noncurrent liabilities ) 57 Cash provided by operating activities Investing activities: Additions to properties, plants, equipment and mineral interests ) ) Proceeds from sale of investments Proceeds from disposition of properties, plants and equipment Decrease in restricted investments Net cash used in investing activities ) ) Financing activities: Proceeds from issue of common stock, net of related costs Proceeds from exercise of stock options and warrants Dividends paid to preferred shareholders ) Acquisition of treasury shares ) Payments on interest rate swap ) Repayments of debt and capital leases ) ) Net cash provided by financing activities Change in cash and cash equivalents: Net increasein cash and cash equivalents Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Significant non-cash investing and financing activities: Addition of capital lease obligations $ $ Preferred stock issued for debt-related fees $ $ Preferred stock dividends paid in common stock $ $ The accompanying notes are an integral part of the interim consolidated financial statements. 6 Note 1.Basis of Preparation of Financial Statements In the opinion of management, the accompanying unaudited interim condensed consolidated financial statements and notes to interim condensed consolidated financial statements contain all adjustments, consisting of normal recurring items, necessary to present fairly, in all material respects, the financial position of Hecla Mining Company and its consolidated subsidiaries (“we” or “our” or “us”).These unaudited interim condensed consolidated financial statements should be read in conjunction with our audited consolidated financial statements and related footnotes as set forth in our annual report filed on Form 10-K for the year ended December 31, 2009, as it may be amended from time to time. The results of operations for the periods presented may not be indicative of those which may be expected for a full year.The unaudited condensed consolidated financial statements have been prepared pursuant to the rules and regulations of the Securities and Exchange Commission.Certain information and footnote disclosures normally included in financial statements prepared in accordance with generally accepted accounting principles in the United States (“GAAP”) have been condensed or omitted pursuant to those rules and regulations, although we believe that the disclosures are adequate to make the information not misleading. The preparation of financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities as of the date of the financial statements, the reported amounts of revenues and expenses during the reporting period and the disclosures of contingent liabilities.Accordingly, ultimate results could differ materially from those estimates. Note 2.Investments and Restricted Cash Investments At December 31, 2009, the fair value of our current investments was $1.1 million, which represents stock having a cost basis of approximately $0.6 million.These shares were sold in January 2010 for proceeds of $1.1 million, resulting in a pre-tax gain of approximately $0.5 million.No current investments were held at September 30, 2010. At September 30, 2010 and December 31, 2009, the fair value of our non-current investments was $1.5 million and $2.2 million, respectively.Marketable equity securities are carried at fair value, as they are classified as “available-for-sale.”The cost basis of these non-current investments, representing equity securities, was approximately $1.2 million and $1.9 million, respectively at September 30, 2010 and December 31, 2009. Our accumulated other comprehensive loss balance at September 30, 2010 included total unrealized gains of $0.3 million for investments held having a net gain position and total unrealized losses of $0.1 million for investments held having a net loss position. Restricted Cash and Investments Various laws and permits require that financial assurances be in place for certain environmental and reclamation obligations and other potential liabilities.Restricted investments primarily represent investments in money market funds and certificates of deposit.These investments (which included current and non-current balances) are restricted primarily for reclamation funding or surety bonds and were $10.3 million at September 30, 2010, and $11.8 million at December 31, 2009. 7 Note 3.Income Taxes Major components of our income tax provision for the three months and nine months ended September 30, 2010 and 2009 are as follows (in thousands): Three Months Ended Nine Months Ended September 30, September 30, Current: Federal $ State 91 91 Foreign 84 Total current income tax provision Deferred: Federal and state deferred income tax provision - Discrete benefit for change in valuation allowance attributable to future periods - ) - - Total deferred income tax provision 1,801 - - 2,070 - - Total income tax provision $ We assessed our estimate for the realization of our net deferred tax assets as of September 30, 2010.Our ability to utilize our deferred tax assets depends on future taxable income generated from operations. For the three months ended September 30, 2010, there were no circumstances that caused us to change our assessment of the ability to generate future taxable income to realize the currently recognized deferred tax assets.After third quarter utilization of $1.8 million, the net deferred tax asset at September 30, 2010 was $43.6 million. It is possible that the valuation allowance on our deferred tax asset will change as a result of the analysis of our long-range forecasts in the fourth quarter, with a resulting tax benefit or provision. We did not have sufficient information as of September 30, 2010 to make this determination. The current income tax provisions for the three and nine-month periods ended September 30, 2010 and 2009 vary from the amounts that would have resulted from applying the statutory income tax rate to pre-tax income primarily due to the effects of percentage depletion and the changes in valuation allowance in the respective periods. Note 4.Commitments and Contingencies Bunker Hill Superfund Site In 1994, our wholly owned subsidiary, Hecla Limited, as a potentially responsible party under the Comprehensive Environmental Response, Compensation and Liability Act of 1980 (“CERCLA”), entered into a Consent Decree with the U.S. Environmental Protection Agency (“EPA”) and the State of Idaho concerning environmental remediation obligations at the Bunker Hill Superfund site, a rectangular 21-square-mile site located near Kellogg, Idaho (the “Box”). The 1994 Consent Decree (the “Box Decree” or “Decree”) settled Hecla Limited’s response-cost responsibility under CERCLA at the Box. Parties to the Decree included Hecla Limited, Sunshine Mining and Refining Company (“Sunshine”) and ASARCO Incorporated (“ASARCO”). Sunshine subsequently filed bankruptcy and settled all of its obligations under the Box Decree. 8 In 1994, Hecla Limited entered into a cost-sharing agreement with other potentially responsible parties, including ASARCO, relating to required expenditures under the Box Decree. ASARCO was in default of its obligations under the cost-sharing agreement and consequently in August 2005, Hecla Limited filed a lawsuit against ASARCO in Idaho State Court seeking amounts due Hecla Limited for work completed under the Decree. Additionally, Hecla Limited claimed certain amounts due Hecla Limited under a separate agreement related to expert costs incurred to defend both parties with respect to the Coeur d’Alene River Basin litigation in Federal District Court, discussed further below. After Hecla Limited filed suit, ASARCO filed for Chapter 11 bankruptcy protection in United States Bankruptcy Court in Texas in August 2005. As a result of this filing, an automatic stay was put in effect for Hecla Limited’s claims against ASARCO. Hecla Limited was unable to proceed with the Idaho State Court litigation against ASARCO because of the stay, and asserted its claims in the context of the bankruptcy proceeding. In late September 2008, Hecla Limited reached an agreement with ASARCO to allow Hecla Limited’s claim against ASARCO in ASARCO’s bankruptcy proceedings in the amount of approximately $3.3 million.Hecla Limited’s claim included approximately $3.0 million in clean up costs incurred by Hecla Limited for ASARCO’s share of such costs under the cost sharing agreement with ASARCO related to the Box Decree.The remaining $330,000 is litigation-related costs incurred by Hecla Limited for ASARCO’s share of expert fees in the Basin litigation.The agreement also provides that Hecla Limited and ASARCO release each other from any and all liability under the cost sharing agreement, the Box Decree and the Coeur d’Alene River Basin CERCLA site. That agreement was approved by the United States Bankruptcy Court for the Southern District of Texas (the “Bankruptcy Court”) on October 27, 2008. On July 9, 2008, the United States and the State of Idaho reached a settlement agreement with ASARCO under the Box Decree. That agreement, among other things, provided for the payment by ASARCO of $16.8 million for various costs and settled ASARCO’s liability under the Decree.The Bankruptcy Court approved that settlement on August 1, 2008. In late 2009, both the Bankruptcy Court and the U.S. Federal District Court in Texas approved ASARCO’s Plan of Reorganization.As a result, in December 2009 Hecla Limited received all of its $3.3 million allowed claim plus interest from ASARCO in the bankruptcy proceeding.In addition, pursuant to the approved Plan of Reorganization in the ASARCO bankruptcy proceeding, the United States and the State of Idaho received approximately $16.8 million, plus interest, from ASARCO for their allowed combined claims under the Box Decree. In March 2010, Hecla Limited received an invoice from the EPA to recover response costs incurred by the EPA in performing work required by the Box Decree between January 2002 and March 2006. The invoice was a demand for payment of a portion of the costs previously identified by the EPA in its notice to Hecla Limited in December 2005 (which was not a demand for payment).This invoice was for approximately $5.3 million and represented the total costs alleged to have been incurred by the EPA at the Box during the period less approximately $9.5 million received by the EPA toward these costs from the ASARCO bankruptcy in late 2009. Prior to this invoice, Hecla Limited had determined a range of potential liability for these costs of between $2.7 and $6.8 million.Because Hecla Limited believed no dollar amount within the range was more likely than any other based on the information available to it at that time, Hecla Limited accrued $2.7 million for this potential liability representing the minimum of the range.Based upon the March 2010 invoice, Hecla Limited increased its accrual for this potential liability to $5.3 million in the first quarter of 2010, and resolved the claim with payment of the invoice amount in May 2010. 9 Our aggregate accrued liability balance relating to the Box site was $3.4 million and $6.7 million, respectively, at September 30, 2010 and December 31, 2009. The September 30, 2010 liability balance represents Hecla Limited’s estimated portion of the remaining remediation activities associated with the site and its estimated portion of a long-term institutional controls program required by the Box Decree. ASARCO’s remaining share of its future obligations under the Box Decree has been settled in the context of the bankruptcy proceeding and has been paid through proceeds from an ASARCO trust created in 2003 for the purpose of funding certain of ASARCO’s environmental obligations, as well as distributions to the State of Idaho and U.S. for their claims which have been approved and made in December 2009 under the approved Plan of Reorganization in ASARCO’s bankruptcy proceeding. Although Hecla Limited believes the amounts paid to the United States and the State of Idaho by ASARCO will reduce the total remaining obligations under the Decree, because of disputes and uncertainties with regard to the remaining obligations under the Decree, there can be no assurance as to the ultimate disposition of Hecla Limited’s environmental liability associated with the Box. Coeur d’Alene River Basin Environmental Claims Coeur d’Alene Indian Tribe Claims In July 1991, the Coeur d’Alene Indian Tribe (“Tribe”) brought a CERCLA lawsuit in Idaho Federal District Court against Hecla Limited, ASARCO and a number of other mining companies asserting claims for damages to natural resources downstream from the Box over which the Tribe alleges some ownership or control. The Tribe’s natural resource damage litigation has been consolidated with the United States’ litigation described below. Because of various bankruptcies and settlements of other defendants, Hecla Limited is the only remaining defendant in the Tribe’s natural resource damages case. U.S. Government Claims In March 1996, the United States filed a lawsuit in Idaho Federal District Court against certain mining companies, including Hecla Limited, that conducted historic mining operations in the Silver Valley of northern Idaho. The lawsuit asserts claims under CERCLA and the Clean Water Act, and seeks recovery for alleged damages to, or loss of, natural resources located in the Coeur d’Alene River Basin (“Basin”) in northern Idaho for which the United States asserts it is the trustee under CERCLA. The lawsuit claims that the defendants’ historic mining activity resulted in releases of hazardous substances and damaged natural resources within the Basin. The suit also seeks declaratory relief that Hecla Limited and other defendants are jointly and severally liable for response costs under CERCLA for historic mining impacts in the Basin outside the Box. Hecla Limited has asserted a number of defenses to the United States’ claims.Because of various bankruptcies and settlements of other defendants, Hecla Limited is the only remaining defendant in the Idaho Federal Court case. In May 1998, the EPA announced that it had commenced a Remedial Investigation/ Feasibility Study under CERCLA for the entire Basin, including Lake Coeur d’Alene, as well as the Box, in support of its response cost claims asserted in the United States’ March 1996 lawsuit. In October 2001, the EPA issued its proposed cleanup plan for the Basin. The EPA issued the Record of Decision (“ROD”) on the Basin in September 2002, proposing a $359 million Basin-wide cleanup plan to be implemented over 30 years and establishing a review process at the end of the 30-year period to determine if further remediation would be appropriate.In 2009, the EPA commenced a process expected by early to mid 2011 to result in an amendment to the ROD for the Basin adopting certain changes to the ecological cleanup plan for the upper portion of the Basin only (in contrast to the 2002 ROD which addressed the entire Basin, including the upper and lower portions).In February 2010, the EPA issued a draft focused feasibility study report which presents and evaluates alternatives for cleanup of the upper portions of the Basin.On July 12, 2010, the EPA released for public comment its proposed plan for cleanup of the upper portion of the Basin.Although the final remedy has not been selected, the proposed cleanup plan is estimated to cost, in net present value terms, approximately $1.3 billion, including work in the Box for which Hecla Limited’s liability was previously established under the Box Decree. During 2000 and 2001, Hecla Limited was involved in settlement negotiations with representatives of the United States, the State of Idaho and the Tribe. These settlement efforts were unsuccessful. However, in 2006, Hecla Limited resumed settlement negotiations relating to the entire Basin and on September 21, 2010, the Court issued an Order directing the United States, the Tribe, and Hecla Limited to file a joint status report regarding settlement efforts on or before November 9, 2010.Based upon that status report, the Court will determine whether to schedule a status conference.There can be no assurance that the outcome of the settlement efforts will be successful. 10 Phase I of the trial on the consolidated Tribe’s and the United States’ claims commenced in January 2001, and was concluded in July 2001. Phase I addressed the extent of liability, if any, of the defendants and the allocation of liability among the defendants and others, including the United States. In September 2003, the Court issued its Phase I ruling, holding that Hecla Limited has some liability for Basin environmental conditions. The Court refused to hold the defendants jointly and severally liable for historic tailings releases and instead allocated a 22% share of liability to ASARCO and a 31% share of liability to Hecla Limited for impacts resulting from these releases. The portion of damages, past costs and cleanup costs to which this 31% applies, other cost allocations applicable to Hecla Limited, and the Court’s determination whether EPA’s cleanup proposals satisfy CERCLA requirements should be addressed in Phase II of the litigation. The Court also left issues on the deference, if any, to be afforded the United States’ cleanup plan, for Phase II. The Court found that while certain Basin natural resources had been injured, “there has been an exaggerated overstatement” by the plaintiffs of Basin environmental conditions and the mining impact. As stated in their own filings, the United States’ and the Tribes’ claims for natural resource damages for Phase II may be in the range of $2.0 billion to $3.4 billion. Because of a number of factors relating to the quality and uncertainty of the United States’ and Tribe’s natural resources damage claims, Hecla Limited is currently unable to estimate what, if any, liability or range of liability it may have for these claims. Two of the defendant mining companies, Coeur d’Alene Mines Corporation and Sunshine Mining and Refining Company, settled their liabilities under the litigation during 2001. On March 13, 2009, the United States reached agreement with ASARCO concerning ASARCO’s liability in the Coeur d’Alene Basin under the litigation.The agreement, among other things, required the payment by ASARCO of approximately $482 million to the United States or certain trusts. That agreement was approved by the Bankruptcy Court on June 5, 2009. The approval was appealed by ASARCO’s corporate parent.In late 2009, both the Bankruptcy Court and the U.S. Federal Court in Texas approved ASARCO’s Plan of Reorganization which, among other things, resolved the parent’s appeal ofthe June 5, 2009 Order.As a result of ASARCO’s receiving approval of its Plan of Reorganization in the bankruptcy proceeding, and the distribution of approximately $482 million, plus interest, to the United States or certain trusts in December 2009, ASARCO was dismissed as a defendant in the Idaho Federal Court litigation in September 2010 leaving Hecla Limited as the only defendant remaining in the case. Because of the nature of this settlement and of the bankruptcy proceeding, Hecla Limited does not believe the Basin environmental claims asserted against ASARCO in the bankruptcy proceeding or settlement distribution amounts are necessarily indicative of Hecla Limited’s potential liability in the Basin litigation.Phase II of the trial was scheduled to commence in January 2006. However, as a result of ASARCO’s bankruptcy filing, the Idaho Federal Court vacated the January 2006 trial date. Due to ASARCO’s resolution of its liability in the Basin in the context of its bankruptcy proceeding, it was dismissed as a defendant in the Idaho Federal Court litigation pursuant to the same September 21, 2010 Court order discussed above.Hecla Limited anticipates that in the event settlement negotiations are not successful, the Court will schedule a status conference in late 2010 or early 2011 to address rescheduling the Phase II trial date. In 2003, Hecla Limited estimated the range of potential liability for remediation in the Basin to be between $18 million and $58 million and accrued the minimum of the range, as it believed no amount in the range was more likely than any other amount at that time.In the second quarter of 2007, Hecla Limited determined that the cash payment approach to estimating its potential liability used in 2003 was not reasonably likely to be successful, and changed to an approach of estimating its liability through the implementation of actual remediation in portions of the Basin.As a result, Hecla Limited finalized an upper Basin cleanup plan, including a cost estimate, and reassessed its potential liability for remediation of other portions of the Basin, which caused Hecla Limited to increase its estimate of potential liability for Basin cleanup to the range of $60 million to $80 million.Accordingly, in June 2007, Hecla Limited recorded a provision of $42 million, which increased Hecla Limited’s total accrual for remediation in the Basin from $18 million to $60 million, the low end of the estimated range of liability, with no amount in the range being more likely than any other amount.The accrual is not discounted, as the timing of the expenditures is uncertain, but is expected to occur over the next 20 to 30 years. 11 In expert reports exchanged with the defendants in August and September 2004, the United States claimed to have incurred approximately $87 million for past environmental study, remediation and legal costs associated with the Basin for which it is alleging it is entitled to reimbursement in Phase II. In its claims filed in the ASARCO bankruptcy case, the U.S. increased this claim to $180 million. A portion of these costs is also included in the work to be done under the ROD. With respect to the United States’ past cost claims, as of September 30, 2010, Hecla Limited has determined a potential range of liability for this past response cost to be $5.6 million to $13.6 million, with no amount in the range being more likely than any other amount. Although the United States has previously issued its ROD proposing a cleanup plan totaling approximately $359 million and its past cost claim is $87 million, based upon the Court’s prior orders, including its September 2003 order and other factors and issues to be addressed by the Court in Phase II of the trial, Hecla Limited currently estimates the range of its potential liability for both past costs and remediation (but not natural resource damages as discussed above) in the Basin to be $65.6 million to $93.6 million (including the potential range of liabilities of $60 million to $80 million for Basin cleanup, and$5.6 million to $13.6 million for the United States’ past cost claims as discussed above), with no amount in the range being more likely than any other at this time. Hecla Limited has accrued the minimum liability within this range, which at September 30, 2010, was $65.6 million. It is possible that Hecla Limited’s ability to estimate what, if any, additional liability it may have relating to the Basin may change in the future depending on a number of factors, including, but not limited to, any amendments to the ROD, information obtained or developed by Hecla Limited prior to Phase II of the trial and its outcome, settlement negotiations, and any interim court determinations. There can be no assurance as to the outcome of the Basin environmental claims and Hecla Limited believes it is possible that a combination of various events, as discussed above, or other events could be materially adverse to its financial results or financial condition. Insurance Coverage Litigation In 1991, Hecla Limited initiated litigation in the Idaho District Court, County of Kootenai, against a number of insurance companies that provided comprehensive general liability insurance coverage to Hecla Limited and its predecessors. Hecla Limited believes the insurance companies have a duty to defend and indemnify Hecla Limited under their policies of insurance for all liabilities and claims asserted against it by the EPA and the Tribe under CERCLA related to the Box and the Basin. In 1992, the Idaho State District Court ruled that the primary insurance companies had a duty to defend Hecla Limited in the Tribe’s lawsuit. During 1995 and 1996, Hecla Limited entered into settlement agreements with a number of the insurance carriers named in the litigation. Prior to 2009, Hecla Limited has received a total of approximately $7.2 million under the terms of the settlement agreements. Thirty percent (30%) of these settlements were paid to the EPA to reimburse the U.S. Government for past costs under the Box Decree. Litigation is still pending against one insurer with trial suspended until the underlying environmental claims against Hecla Limited are resolved or settled. The remaining insurer in the litigation, along with a second insurer not named in the litigation, is providing Hecla Limited with a partial defense in all Basin environmental litigation. As of September 30, 2010, Hecla Limited has not recorded a receivable or reduced its accrual for reclamation and closure costs to reflect the receipt of any potential insurance proceeds. BNSF Railway Company Claim In early November 2008, legal counsel for the BNSF Railway Company (“BNSF”) submitted a contribution claim under CERCLA against Hecla Limited for approximately $52,000 in past costs BNSF incurred in investigation of environmental conditions at the Wallace Yard near Wallace, Idaho. BNSF asserts that a portion of the Wallace Yard site includes the historic Hercules Mill owned and operated by Hercules Mining Company and that Hecla Limited is a successor to Hercules Mining Company. BNSF proposes that we reimburse them for the $52,000 in past costs and agree to pay all future clean up for the Hercules mill portion of the site, estimated to be $291,000, and 12.5% of any other site costs that cannot be apportioned. In April 2010, a settlement was approved for cleanup of the Wallace Yard and nearby spur lines. The settlement was approved in federal court between the Union Pacific Railroad, BNSF, and the State of Idaho and the United States on behalf of the EPA. We believe construction related to the cleanup began in 2010. Hecla Limited requested and received additional information from BNSF regarding the nature of its claim; however, we do not believe that the outcome of this claim will have a material adverse effect on Hecla Limited’s or our results from operations or financial position.Hecla Limited has not recorded a liability relating to the claim as of September 30, 2010. 12 Rio Grande Silver Guaranty On February 21, 2008, our wholly-owned subsidiary, Rio Grande Silver Inc. (“Rio”), entered into an agreement with Emerald Mining & Leasing, LLC (“EML”) and Golden 8 Mining, LLC (“G8”) to acquire the right to earn-in to a 70% interest in the San Juan Silver Joint Venture, which holds a land package in the Creede Mining District of Colorado.On October 24, 2008, Rio entered into an amendment to the agreement which delays the incurrence of qualifying expenses to be paid by Rio pursuant to the original agreement.In connection with the amended agreement, we are required to guarantee certain environmental remediation-related obligations of EML and G8 to Homestake Mining Company of California (“Homestake”) up to a maximum liability to us of $2.5 million.As of September 30, 2010, we have not been required to make any payments pursuant to the guaranty.We may be required to make payments in the future, limited to the $2.5 million maximum liability, should EML and G8 fail to meet their obligations to Homestake (which has since been acquired by Barrick Gold Corp.). However, to the extent that any payments are made by us under the guaranty, EML and G8, in addition to other parties named in the amended agreement, have jointly and severally agreed to reimburse and indemnify us for any such payments.We have not recorded a liability relating to the guaranty as of September 30, 2010. Lucky Friday Water Permit Exceedances In late 2008 and during 2009, Hecla Limited experienced a number of water permit exceedances for water discharges at its Lucky Friday unit.In April 2009, Hecla Limited entered into a Consent Agreement and Final Order (“CAFO”) and a Compliance Order with the EPA, which included an extended compliance timeline.In connection with the CAFO, Hecla Limited agreed to pay an administrative penalty to the EPA of $177,500 to settle any liability for such exceedances.Hecla Limited has undertaken efforts that have been successful to date in bringing its water discharges at the Lucky Friday unit into compliance with the permit, but cannot provide assurances that it will be able to fully comply with the permit limits, particularly in the near future. States of South Dakota and Colorado Superfund Sites Related to CoCa Mines, Inc. In 1991, Hecla Limited acquired all of the outstanding common stock of CoCa Mines, Inc. (“CoCa”). Gilt Edge Mine Superfund Site In October 2008, EPA made a formal request to CoCa for information regarding the Gilt Edge Mine Site located in Lawrence County, South Dakota, and asserted that CoCa may be liable for environmental cleanup at the site.The Gilt Edge Mine Site was explored and/or mined beginning in the 1890s.In the early 1980s, CoCa was involved in a joint venture that conducted a limited program of exploration work at the site.This joint venture terminated in 1984, and by 1985 CoCa had divested itself of any interest in the property. In July 2010 the United States informed Coca that it intends to pursue Coca and several other potentially responsible parties on a joint and several basis for liability for past and future response costs at Gilt Edge under CERCLA.Currently, the United States alleges that CoCa is liable based on participation in the joint venture, and that CoCa has succeeded to the liabilities of its predecessor at the site, Congdon & Carey, which may have held certain property interests at the site. As of January 2010, EPA had allegedly incurred approximately $91 million in response costs to implement remedial measures at the Gilt Edge site, and estimates future response costs will total $72 million.Hecla Limited did not acquire CoCa until 1991, well after CoCa discontinued its involvement with the Gilt Edge site.In addition, CoCa is and always has been a separate corporate entity from Hecla Mining Company and Hecla Limited.Therefore, we believe that Hecla Limited is not liable for any cleanup, and if CoCa might be liable, it has limited assets with which to satisfy any such liability. In August 2010, CoCa initiated negotiations with the United States in order to reach a settlement of its liabilities at the site which will reflect CoCa’s limited financial resources. 13 Nelson Tunnel/Commodore Waste Rock Pile Superfund Site In August 2009, the EPA made a formal request for information regarding the Nelson Tunnel/Commodore Waste Rock Pile Superfund Site in Creede, Colorado.A timely response was provided and EPA later arranged to copy additional documents.CoCa was involved in exploration and mining activities in Creede during the 1970s and the 1980s.No formal claim for response costs under CERCLA has been made against CoCa for this site.Hecla Limited did not acquire CoCa until 1991, well after Coca discontinued its historical activities in the vicinity of the site. In addition, CoCa is and always has been a separate corporate entity from Hecla Mining Company and Hecla Limited. Therefore, we believe that Hecla Limited is not liable for any cleanup, and if CoCa might be liable, it has limited assets with which to satisfy any such liability. Other Commitments Our contractual obligations as of September 30, 2010 included approximately $0.4 million for commitments relating to non-capital items at Greens Creek.In addition, our commitments relating to open purchase orders at September 30, 2010 included approximately $2.9 million and $0.4 million, respectively, for various capital items at the Greens Creek and Lucky Friday units, and approximately $0.5 million and $0.1 million, respectively, for various non-capital costs.We also have total commitments of approximately $6.5 million relating to scheduled payments on capital leases, including interest, for equipment at our Greens Creek and Lucky Friday units (see Note 9 for more information). We had letters of credit for approximately $9.4 million outstanding as of September 30, 2010 for reclamation and workers’ compensation insurance bonding, of which $7.6 million related to the reclamation performance bond in the amount of $30.5 million for the Greens Creek unit. Other Contingencies We are subject to other legal proceedings and claims not disclosed above which have arisen in the ordinary course of our business and have not been finally adjudicated. These can include, but are not limited to, legal proceedings and/or claims pertaining to environmental or safety matters.Although there can be no assurance as to the ultimate disposition of these other matters, we believe the outcome of these other proceedings will not have a material adverse effect on our results from operations or financial position. Note 5.Earnings Per Common Share The following table reconciles weighted average common shares used in the computations of basic and diluted earnings per share for the three-month and nine-month periods ended September 30, 2010 and 2009 (in thousands, except per-share amounts): 14 Three Months Ended September 30, Nine Months Ended September 30, Numerator Net income $ Preferred stock dividends ) Net income applicable to common shares for basic and diluted earnings per share $ Denominator Basic weighted average common shares Dilutive stock options and restricted stock Diluted weighted average common shares Basic earnings per common share Net income applicable to common shares $ Diluted earnings per common share Net income applicable to common shares $ Diluted income per share for the three and nine months ended September 30, 2010 and 2009 exclude the potential effects of outstanding shares of our convertible preferred stock, as their conversion and exercise would have no effect on the calculation of dilutive shares. For the three-month and nine-month periods ended September 30, 2010, options to purchase 1,108,274 shares of our common stock were excluded from the computation of diluted earnings per share because the exercise price of the options exceeded the average price of our stock during the periods and therefore would not affect the calculation of earnings per share.Options to purchase 1,713,925 shares of our common stock and warrants to purchase 12,173,913 shares of our common stock were not included in the computation of diluted earnings per share in the three- and nine-month periods ended September 30, 2009, as the exercise price of the options and warrants exceeded the average price of our stock during the periods and therefore would not affect the calculation of earnings per share. Note 6.Business Segments We are currently organized and managed by two segments, which represent our operating units: the Greens Creek unit and the Lucky Friday unit. General corporate activities not associated with operating units and their various exploration activities, as well as discontinued operations and idle properties, are presented as “other.”Interest expense, interest income and income taxes are considered general corporate items, and are not allocated to our segments. 15 The following tables present information about reportable segments for the three and nine months ended September 30, 2010 and 2009 (in thousands): Three Months Ended Nine Months Ended September 30, September 30, Net sales from operations to unaffiliated customers: Greens Creek $ Lucky Friday $ Income (loss) from operations: Greens Creek $ Lucky Friday Other ) $ The following table presents identifiable assets by reportable segment as of September 30, 2010 and December31, 2009 (in thousands): September 30, December 31, Identifiable assets: Greens Creek $ $ Lucky Friday Other $ $ Note 7.Employee Benefit Plans We sponsor defined benefit pension plans covering most U.S. employees.Net periodic pension cost (income) for the plans consisted of the following for the three and nine months ended September 30, 2010 and 2009 (in thousands): Three Months Ended September 30, Pension Benefits Other Benefits Service cost $ $ $
